H
                             ffi**NAN, ilRAVts                                                 & LcNCoRrA, r.c
                            ATTCRNTYS AT LAW

        E&n   lrg L4it6ait:!i|l$*#$,     l1t a;n*,                                                                    J$3   lrrimrig6       tetr{€.., s#ilE ?25O
        ii*s f*rh   .5   lna.ft l-!*trlp$hke                                                                                $eysrf.   !t   ass*ciijssiis 019?5
        i1*rrn   llff'*iy    -'ilnt;ay   I   a$   -   .4   ,,-1                                                                            ]'SL: i918.: $tl-?$/rl
        \,!{w-Cgtnil.r+n                                                                                                               FAX {978)t1?1-4&?C




                                                                                            l,farch 12,2*21

Yl,{ {:H&'TIFICAT'E {}F },{AILI},IG
Ahtt] lltrGULAA h.{AIL
                                                                           Certilied Article Number
Chris tr:pi:er tr{. T}rctret                                              111'{ TeLt 51Uq eXsE 888} 13
1{:'ti*i** {lo*ri
Ecr:ti:}:at' llaib*r, h,{tr 0453S

(-ihdst*pher l'f .'I'honet                                                1'{1rr TILL lCBr{ e15B 6fi}1    SL
1?5 l"{eati: Road
-{acr:, hCil 04*7e

I]             Th*:te t
     ieu-:x,e:tj e \Yl.
                                                                         I't1q TrtL 15Eq etsil    8SUl, ?3
i?5 Heath Rr:.xd
Saco,.\3E {}4*72

*ieurvertl e \{,. "i'honet
16 Uni*r: Cau*                                                          5'{1rr    ?Ett llUtt 2150 E8S} te
Br:r:thbay }-trarb*r, &{E U453S

dli*u:rzrrtje 1tr". "fho*et
S Are*a Street IR
                                                                      5t{trq ?Et& 51Sq e}sfi SSI1l, 55
\?*reest*r, &{A {]1Sil6
                                                                                                    I




                    NOTICH SF IVIORTGAGOR'S RI*HT ?O CUH"E
     TE{IS IS AN ATTEMPT TO COLLHCT A I}EST. ANY INFORMATION SBTAINAD
                       WILL *E U$EI} FOR THAT TURPOSE.

Re:       Propetf-r             Address:                          i6 Llnian C*urt, Boi:thi:ay Harb*r. MH      S453$
          J.,*ar:        lolumh*r:                                SSil?*C33*4
          Pava::eci l}"re                    l)ate:               July 1, 2111$

llear &{r:rtgag:*r;
                                     IIIALZ
                                                                                      FOHM #45663 VERSION: E0119
       WALZ                  ,,",
       CERTIFIED
       MAILER@




                          Label #1          Christopher M. Thonet
                                            l6 Union Courl                                                                                                                      aIrs \zt
                                            Boothbay Harbor, ME, 04538

                                                                                                                                                                                        Postmark
                                                                                                                                                                                         Here

                                           Christopher I\'1. Thonet
                          Label#2          16 Union Court
                                           Boothbal Harbor. N.{E 0l5l8




                                            Christopher N{. Thonet
                          Label #3          16 Union Court
                                            Boothbar Harbor. \1E 015,18
                                                                                                                                           CS/MK Christopher \1. Thonet.
                                                                                                                                           Dieurvertje \\. Thonet
                                                                                                                                           s1394

                    FOLD AND TEAR THIS     WAY+             OPTIONAL

                                     Label #5 (OPTIONAL)
                                                                                                                             tabel #7 - Certilied Mall Article Number




                                            Label #6 - Return Recelpt Barcode (Sende/s Record)

                                                                                                                                         llll llll lll lllll! lll illlil
                                                                                       iiltiiltit iiill                                  :'-' ii== :::' !,:a :i:i i:
                                                  lilEiliil tilii! il titilt iltit                        il
                                                  !5:0 i:LL :iE+ !i5E A3!i ii

                                FOLDANDTEAHTHISwAY*
                            ;; ;;; ;-                            -'                                                      -
    -c - -,-o-'.,
-

                    ^",;;;;
                                                 ---
                                                       l-
                                                            --        --
                                                                           ;;;;;;,;;;;;;;;;-                     -----


                                                                                                                                                                                    r  o
                                                                                                                                                                        EIAgent     I o
                                                                                                                                                                                    I .E
                      $                                                                                                                                                 EtAddressee i
                      J                                                                                                                                                            {
                                                                 lillililt ilillt ii illlii IIit iililfit!tr iiffi ilt                                                              I    o
                      o
                      C
                                      ft="                        15tE      lat!     11!r{    t15[ A801 1t
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                        U)
                                                                                                                                                                                        .+
                                                                                                                                                                                    I    o
                      o               ErE                                                                                    lf YES, enter delivery address   below: E     NO       I
                                                                                                                                                                                    I
                                                                                                                                                                                         o
                                                                                                                                                                                         o
                      E               oEli
                                      III E *-
                                                                                                                                                                                    I
                                                                                                                                                                                    !   IE
                      9,.
                      J
                                                                                                                                                                                    I
                                                                                                                                                                                    I    c
                     (a
                      a               r3H                                                                                                                                           I
                                                                                                                                                                                    t
                                                                                                                                                                                    I   =
                                                                                                                                                                                        o
                                      E'i g
                                                                                                                                                                                    I
                      o                                                                                                                                                             I
                                                                                                                                                                                    I
                                                                                                                                                                                        E
                      E                                                                                                                                                                  o)
                      f               H=q                                                                                                                                          1
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                         C
                                                                                                                                                                                         a
                      I
                      o               s8=                   Christopher M. Thonet
                                                            l6 Union Court                                                                                                         J
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                      o                                                                                                                    Reference Information                    I    o
                      c.                                    Boothbay Harbor, ME 04538                                                                                               I
                     ro
                      @
                                      il*H
                                      EO                                                                                      CS/MK Christopher M. Thonet,
                                                                                                                                                                                    I J
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                         o
                      o                                              Mail (Form 38OO) Article Number
                                                                                                                                                                                    t   lz
                                                       i2. Certified                                                          Dieuwertje W. Thonet                                  I L
                                                                                                                                                                                    I (U
                      o
                      o                                ii         1|{t,rt ?eth 15uq           rl5il       &gu1                 54394                                                I
                                                                                                                                                                                    I L
                                                                                                                                                                                    I 1-
                                                                                                                                                                                    !

                                                       I!eS
                                                                 form 3811, Facsimile, July 2015                                                              Domestic Return
    WALZ
    CERT!FIED
                       "",     IIIALZ                                       FORM #45663 VERSION: E0119




    MAILER@



                                         Christopher M. Thonet
                    Label #1
                                         175 Heath Road
                                                                                                                   GeffiedilailFee $ t .og
                                                                                                                         Receipl(Hantcopy) $
                                                                                                                                                                        af rs fzt
                                         Saco, ME 04072
                                                                                                            UJ
                                                                                                            z            Beceipt(Eefionic) $
                                                                                                                                                                            Postmark
                                                                                                            IE             ilai! Res0icbd Detirury $
                                                                                                                                                                                 Here

                                         Christopher iU. Thonet
                                                                                                            c,
                                                                                                            z                                     $.b5
                   Label #2
                                         175 Heath Road                                                     9                  adhes              $    1--1o
                                                                                                            E
                                         Saco. ME 04072                                                            Sent to:
                                                                                                            ITJ
                                                                                                            F

                                                                                                            I
                                         Christopher         \{.   Thonet
                   Label #3              175 Heath Road
                                         Saco. iUE 0+072
                                                                                                                                CS/MK Christopher NI. Thonet.
                                                                                                                                Dieuwertie W. Thonet
                                                                                                                                54394
         FOLD AND TEAR THIS          WAY.-.}         OPTIONAL

                               Label #5 (OPTIONAL)
         -.8                                                                                                      Label #7 - Certified Mall Artlcle Number
         4t
         rC
         U
         <l
         {t
         U
         in
         ru

         E                               Label #6 - Return Receipt Barcode (Senderrs Becord)

                                                                                                                              lllt!|il|{ililil!lll|Iill
        E-
        E'
        -5
        ru
        r!                                   lillili
                                                   llliil ti lillir Ilil llrrlllllll lil ll
                                             15qfi tEtt !1nq ;1,50 g&Ei 8:
        E.


                          FOLDAND TEAR THIS WAY       -..)
c    FOLD AND TEAR      rHls waY                 I             netrrn Beceipt   (Form 3811 ) Barcode
                                   -l>
               {
               J                                                                                                                                             EAgent          o
                                                                                                                                                                             .o
               A)
               J
                                                       lirililil iltiiI ii ilIItitIliltfiiiililtxilil ilt
                                                                                                                                                             EAddressee
                                                                                                                                                           rffifr/-          t
                               ff6
                                                                                                                                                                             q)
                                                                                                                                                                             (t)
               o                                       15i0 letb:1!+;15[ &&il], sq                                                                                            o.
               +                                                                                                                                             Ef   YCS        '6
               o               ErE                                                                                lf YES, enter delivery address below:      ENO             o
                                                                                                                                                                             o
               E               oEli
                               IIJE=                                                                                                                                        E,
               9,.
               J
              (o               tr*fi
                               FeO-
                                                                                                                                                                            C
                                                                                                                                                                             )
               1                                                                                                                                                             o
               o
               E               fiie
                               EFq
                                                                                                                                                                            E
                                                                                                                                                                             t,,
                                                                                                                                                                             c
               J                                                                                                                                                            ,6
               f,                                    Christopher M. Thonet                                                                                                   J
               o                                     175 Heath Road
               o
               o.              =e=                                                                                                                                           o
              E
               a               t*f;
                               Ect
                                                     Saco, ME 04072
                                                                                                                   CSiMK Christopher M. Thonet,
                                                                                                                                                                             )
                                                                                                                                                                             o
               o                                 i2. Certified Mail (Form 3800) Article Number                     Dieuwertje W. Thonet
                                                                                                                                                                            lz
                                                                                                                                                                             c
               3.
               o                                 i     ?,i1,{       ?Ib[ 1t[.i ti5fi        186i                   54394                                                    L
                                                                                                                                                                             (d
               o                                 I
                                                 I                                                                                                                          l-
                                                gPS Form 3811, Facsimile, July2015                                                             Domestic Return Receipt i
          WALZ
          CERTIFIED
                             ,.",     IIIALZ                                           FORM#45663 VERSION: E0119



          MAILER@


                                                                                                                                                 1r+l,rr ?PbL                   lqEq el,5il ga0l,71
                          Label #1              Dieuwertje W. Thonet
                                                175 Heath Road                                                                                                                                                        j Iis [zr
                                                Saco, ME 04072
                                                                                                                              IJI
                                                                                                                              z
                                                                                                                              I4
                                                                                                                              a
                                                                                                                              z
                                             Dieuu,ertje W Thonet
                         Label#2             i75 Heath Road                                                                   I
                                                                                                                              E,
                                             Saco. ME             04AT                                                        ut


                                                                                                                              I
                                                Dieuuertje '*i. Thonet
                        Label #3                I 75 Heath Road
                                                Saco. i\IE        0l0rl
                                                                                                                                                      CS/MK Christopher \4 Thonet.
                                                                                                                                                      Dieuwertje W. Thonet
                                                                                                                                                      54394
    A         FoLDANDTEARTHISWAY+ oPTIoNAL
                                      Label #5 (OPTIONAL)
                                                                                                                                    Label #7 ' Cedified Mall Article Number
              r"
              f\-
              rt
              U

              E
              tll
              ru

              EI                            Label #6. Return Recelpt Barcode (Sender,s Becord)
                                                                                                                                                                                                          ]
              E-
              tr                                                                                                                                                           il
                                                                                                                                                                                      i
              J
                                                                                                                                                !ll!i!i     lii    | !1   | I lilli       I   ll il ill       il ll
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                          fl | Il lil
              ru                                                                                                                                 --    t*         r-i-          -                                                  i-
              t\-                                  lilliliil iltiit ii titlt iltil iiliiIilil ii it I tit
    +
    6
              rl                                   ::IC !eEr !30't ;i5t 8&Ei 7i
    .cl       U-
    -5

      -,;;;;;;;;;              FOLDANDTEARTHISYYAY            *
-
    ;
          -
                                     ;;;   ;-     ---
                                                        l-              Return Beceipt (Form3811) Barcode

                    )                                                                                                                                                                            EAgent                        I
                                                                                                                                                                                                                               I    o   o
                    !)                                                                                                                                                                                                         I   .E
                    J                                                                                                                                                                            EAddressee                    I
                                                                                                                                                                                                                                    o
                    o
                    L
                                      ff6                         tilfillli tilru ii ilt]i Illit liltilltit
                                                                  q51fl    !;tr t=!+ EiSE AS[:, ?t
                                                                                                              il it I   ill                                                                                                    I
                                                                                                                                                                                                                               ! CD
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               I    o.
                                                                                                                                                                                                                                   'd
                    o                 ErE
                                      --^.
                                                                                                                                    If YES, enter delivery address              below:           El No
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               I    o
                                                                                                                                                                                                                                    o
                    L
                    9..
                                      oEli
                                      IJJ E
                                                                                                                                                                                                                               a
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               !   IE
                    J                        --                                                                                                                                                                                t
                                                                                                                                                                                                                               I   cL
                    (o
                    3                 f6H                                                                                                                                                                                      I
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               I   o
                                                                                                                                                                                                                                    J

                    o                                                                                                                                                                                                          I
                                                                                                                                                                                                                               I   E
                    c                                                                                                                                                                                                          I
                                                                                                                                                                                                                                   o)
                    J                 HFe                                                                                                                                                                                     1
                                                                                                                                                                                                                              1    c
                    Io                sR3                    Dieuwertje W. Thonet                                                                                                                                             I
                                                                                                                                                                                                                               I    a
                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                              t
                   o                                         175 Heath Road                                                                                                                                                   J
                   c.
                                                                                                                                                                                                                              I     o
                                                             Saco, ME, 04072                                                                                                                                                  t
                   E                  H=f;                                                                                                                                                                                    I     J
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                    o
                    @
                    o
                                      tro                                                                                            CS/MK Christopher M. Thonet,
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                   tz
                                                             Certified Mail (Form 3800) Article Number                               Dieuwertje W. Thonet                                                                     I
                    3.                                                                                                                                                                                                        t
                    o
                    o                                   ! i{l,q
                                                        a
                                                                           ?EtL     iloq     Et,sti fi6fii, ?l                       54394                                                                                    I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                   sF(d
                                                        I
                                                            Form 3811 , Facsimile, July 2015
                                                        3PS
I                            IIIALZ                                       FORM #45663 VERSION: EO't19
I


        wau
        CERTIFIED    "",
        MAILER@



                                      DieLrwertje W. Thonet
                  Label #1                                                                                        ilailFee                    $'l .o5
                                      l6 Union      Cour"t                                                                                                          j[rs
                                      Boothbay' Harbor, ME 04538                                                Becelg(Hadcopy) $                                             lzt
                                                                                                                Receipt(Heofionh] $

                                                                                                                  Illail Resfiirbd Deliyery   $

                                     Dieuw'er1je W. Thonet                                                                                    $'t 9
                                                                                                                                                  -1--lo
                  Label#2
                                      l6 Union Court                                                                     andhes               $
                                     Boothbal' Harbor. ME 0453                8




                                      Dieuuertje \\'. Thonet
                  Label #3            16 LInion Court
                                      Boothbar Harbor. NiE 0-+i38
                                                                                                                         CS/MK Christopher M. Thonet.
                                                                                                                         Dieuwertje \V. Thonet
                                                                                                                         54394
    A       FoLDANDTEARTHISwAv-+ oploNAL
                             Label #s (OPTIONAL)
                                                                                                          Label #7 - Certifled Mal! Article Number




                                     Label #6 - Return Receipt Barcode (Sender's RecorQ
                                                                                                                                                                     iiiill
                                                                                                                     I   llil ilillll lii llllii lllll fi lilfi I             fil

                                         ltffiilili iiliit ii tiilli ffi it illi|lillit tilt ilt
                                                                                                                     lqi.+ TEbt I5ilq eI5E aSEI                            tl
                                         iSii !ett !!tr.:1,5! 8a!1 t5

-;--,;1;;;;;;;;;;;;;----l-------;;,-;;-"**1;;;;;,;;----
                            +
                        FOLD AND TEAB THIS WAY




              -{
                                                                                                        COMPLETE THIS SECTION ON DELIVERY

              J                  I+                                                                                                                        EAgent             o()

              3                        i
                                                                                                                                                                              .E
                                                                                                                                                           EAddressee
              vOZr
              d
              d!!o1
              cc
                             or
                             H
                             E
                             I;
                                     =
                                     9 i
                                     E i
                                     E       i
                                                   illliilfilliliXii ilillitIIitilltitIlilittiltfit
                                                   iscn
                                                   i510      :ehh 31ilq
                                                    iJ'|u ieLE       lioL{ EiSfi
                                                                              Eiso &&fiI
                                                                                       B&ot bs  bg                                     from
                                                                                                                                                                              o
                                                                                                                                                                              CD

                                                                                                                                                                              .+
              o"
              i
                             frg=
                             -iIIILL
                                             I
                                             l
                                                                                                         It YES, enter delivery address below:                                 o
                                                                                                                                                                               o
                                                                                                                                                                               o
              F              6EP                                                                                                                                              tr
              E_ r6E
              Y.             utE=            I
                                                                                                                                                                              C



              *d
                                                                                                                                                                              J


                 fi*e
                                            !
                                                                                                                                                                              o
                                            i                                                                                                                                 tr,
                 S2=o                       o                                                                                                                                 trt)
                                                                                                                                                                              c
              i
              g
                             H e,*          i    Dieuwertie w. Thonet                                                                                                         a
                                                                                                                                                                              J

              o.             EAfi
                             P-=
                                            j16r,nioncourt
                                                                                                                         Reference lnformation                                o
                                            i    BootlrbayHarbor.ME04533
                                                                                                                                                                              J
                                                                                                                                                                              o
              CDtrO
              CDtrOi                                                                                      CS/MK Christopher M. Thonet,
              9r
              e.                 t          I      C,+]{ ?Ahh "iqnq               :i5t ASiI be
                                                                                                          Dieuwertje W. Thonet
                                                                                                          s4394
                                                                                                                                                                              tz
                                                                                                                                                                              C
                                                                                                                                                                              (d
                                                                                                                                                                              -c
                                                                                                                                                                              t-
                                                  Form 3811, Facsimile, July 2015                                                        Domestic Beturn Receipt !
                                            !PS
     WALZ
     CERTIFIED          "",     IiIALZ                                       FORM #45663 VEBSION: E0119




     MAILERO

                                                                                                                                           lqlri      ?Eth         ltnq il,50                 &s01            55
                                        Dieuwertje W. Thonet
                     Label #1
                                        6 Arena Street. lR
                                                                                                                                           fte                    $-1.o5
                                        Worcester. MA 01606                                                                       Receipl(Hanlcopy) $
                                                                                                                                                                                                zf rslzr
                                                                                                                   lrl            Beceipl(Eleclntnic) $
                                                                                                                   z
                                                                                                                   J
                                                                                                                   !2              Mail Reslricted Deliuery       $
                                                                                                                   4
                                                                                                                   (,                                             $. b5
                                       Dieuu'ert-je W. Thonet                                                      z
                                                                                                                   o
                                       6 Arena Street. 1R                                                                                  andFees                    -1."1
                    Label#2                                                                                                                                       $
                                       Worcester. MA 01606                                                         E
                                                                                                                   l,ll



                                                                                                                   I
                                       DieLru'ertje W. Thonet
                   Label #3            6 Arena Street. lR
                                       Worcester. \,IA 01 606
                                                                                                                                           CS/MK Christopher M. Thoner.
                                                                                                                                           Dieuwerlje W. Thonet
                                                                                                                                           54394
A        FoLDANDTEARTHISwAY.+ oPTIoNAL
                                Label #5 (OPTIONAL)
         14                                                                                                               Label #7 - Certified Mall Article Number
         rfl
         r{
         E'




         ru

         U                            Label #6 - Return Receipt Barcode (Sende/s Record)
         g.
         r.                                                                                                                                        ili I li ! il I lillil
         J
                                                                                                                                      ll   lllli                            lllil illi    ljl
                                                                                                                                                                                         1l   ll li li i ll
         -3
         ru                                                                                                                            'i:.i ,-5b ::Iq                        el,5E 8A!1 :5
         r\.                               lilliilli tiliit ii titill ilt1t ifi 1itfi il ilt it til
!t
+h
E        tr
                                           i5![ :Itt :tE+ ei5! fla01 5s
ll
.5
                          FOLD AND TEAR THIS WAY    ...,}
                                                                                                                    COMPLETE THIS SECTION ON DELIVERY

               J                                                                                                                                                                EAgent                  I
                                                                                                                                                                                                        I
                                                                                                                                                                                                              oo
               S)                                                                                                                                                                                       !     .E
               J                                                                                                                                                                ElAddressee             I
               i(                                     lilllilll illlil ii liilii lllil liliililil                                                                                                             o
               o
               C
                                ff6                   !51[ 3:tL           1=ili{ :trS0 A&fiI :&
                                                                                                      lil ll lil
                                                                                                                                    address                                     EYes
                                                                                                                                                                                                        !
                                                                                                                                                                                                        t
                                                                                                                                                                                                        I
                                                                                                                                                                                                              U)
                                                                                                                                                                                                              o_
               +                                                                                                                                                                                        I
                                                                                                                                                                                                              '6
               o                EmE                                                                                       lf YES, enter delivery address below:                 ENo
                                                                                                                                                                                                        I
                                                                                                                                                                                                        I     ()
               E                oEli                                                                                                                                                                    I     o
               9,.              rJrE};
                                                                                                                                                                                                        I
                                                                                                                                                                                                        I     tr
               =
              (o
                                                                                                                                                                                                        I
                                                                                                                                                                                                        I     cL
               f,               X6H
                                lLJrr
                                                                                                                                                                                                        t
                                                                                                                                                                                                        I J
                                                                                                                                                                                                        I     o
               o                                                                                                                                                                                        I
                                                                                                                                                                                                        I TE
               E                                                                                                                                                                                       I (,)
               -
               J                HF6                                                                                                                                                                    1
                                                                                                                                                                                                       I      c
               AJ
                                                 Dieuwertje W. Thonet                                                                                                                                  !
                                                                                                                                                                                                       I      a
               o                                                                                                                                                                                       ! J
                                                 6 Arena Street, 1R
               o
               q.               =k=              Worcester, MA 01606
                                                                                                                                           Reference lnformation
                                                                                                                                                                                                       J L
                                                                                                                                                                                                       I
                                                                                                                                                                                                       I
                                                                                                                                                                                                              o
             T'
               ct)
                                H*f;
                                tro                                                                                       CS/MK Christopher M. Thonet,
                                                                                                                                                                                                       I
                                                                                                                                                                                                       I
                                                                                                                                                                                                       !
                                                                                                                                                                                                       !
                                                                                                                                                                                                              5
                                                                                                                                                                                                               o
               o                                  Certified Mail (Form 3800) Article Number                               Dieuwertje W. Thonet
                                                                                                                                                                                                       I
                                                                                                                                                                                                       I
                                                                                                                                                                                                              lz
                                                                                                                                                                                                       I C
               6-
               o                              ! lqI.t           ?PLb 11Ur{ a}50               S&fr1r                       54394                                                                       I (U
                                                                                                                                                                                                       t S
                                                                                                                                                                                                       I

                                                    Form 3811, Facsimile, July 2015                                                                           Domestic Return Heceipt i
                                              iPS
